Case 1:18-cv-00073-LPS Document 201 Filed 12/01/20 Page 1 of 5 PagelD #: 4884

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

ADVERIC PHARMA GMBH, BAYER AG,
and BAYER HEALTHCARE
PHARMACEUTICALS INC.,

Plaintiffs,

v. : C.A. No. 18-73-LPS

MSN LABORATORIES PRIVATE LIMITED,
et al.,

Defendants.

 

MEMORANDUM ORDER

Having reviewed the proposed pretrial order (D.I. 194) and November 30, 2020 joint
status report (D.I. 198), submitted by Plaintiffs Adverio Pharma GmbH, Bayer AG, and Bayer
HealthCare Pharmaceuticals Inc. (collectively, “Bayer” or “Plaintiffs”) and by MSN
Laboratories Private Limited and MSN Pharmaceuticals Inc. (together, “MSN” or “Defendants”)
in relation to the virtual bench trial scheduled to begin on December 14, 2020, IT IS HEREBY
ORDERED that:

1, Bayer’s Motion in Limine (“MIL”), to exclude testimony on Monsanto Co. v.
Bayer Bioscience N.V. (D.1. 194-1), is DENIED. For the reasons stated by MSN, the testimony
targeted by the motion is relevant, and its probative value (which may turn out to be quite low) is
not outweighed (and certainly not “substantially outweighed”) by the risk of confusion or waste
of time. See Fed. R. Evid. 401, 403. For example, it appears that Bayer and its witnesses may
contend that “note-taking is not even permitted at scientific conferences” (D.I. 194-1 at 14-024)

and/or that norms disfavor such note-taking, which would render relevant evidence from the

 
Case 1:18-cv-00073-LPS Document 201 Filed 12/01/20 Page 2 of 5 PagelD #: 4885

Monsanto case that an employee of some entity somehow related to the Bayer entities in the
instant litigation took notes on a poster at some scientific conference.

2. MSN’s MIL, to preclude evidence and argument as to which sections of ACS
Poster 205 (and other posters) would be of most interest to a POSA for the purpose of analyzing
the poster’s status as prior art, is DENIED. While the parties agree that “public accessibility [is]
the criterion by which a prior art reference will be judged for the purposes of § 102(b)” (D.1.
194-1 at 15-003, 15-016, 15-059), and also appear to agree that “whether a skilled artisan notes
something ‘interesting,’ ‘useful,’ or of ‘scientific value’ is not the test for public accessibility”
(id. at 15-017), they appear to disagree as to whether one of the factors of the Klopfenstein test
(“the existence (or lack thereof) of reasonable expectations that the material displayed would not
be copied”) might render relevant an assessment of how much (and which portions) of a poster
would or could be copied (compare id. at 15-018, with id. at 15-059). In any event, the Court
agrees with Bayer that “whatever standard applies to Bayer should also apply to MSN,” so “[t]o
the extent MSN intends to argue — as its experts have -- that skilled artisans would focus on
Compound 56, Bayer should be permitted to introduce evidence and argument that they would
not.” (id. at 15-017-18)

3. MSN’s request for an adverse inference that an inventor of the patent-in-suit acted
with intent to deceive when he withheld certain (purported) prior art from the PTO is DENIED.
MSN has failed to persuade the Court that either the inventor or Bayer’s counsel acted in bad
faith or even that there has been a violation of the Court’s previous discovery-related order. (See
D.I. 142) [fit is true, as MSN asserts but does not prove, that “Bayer and [the inventor] have not

complied with this order” (D.L. 194-1 at 16-004), MSN does not address why it failed to bring

 
Case 1:18-cv-00073-LPS Document 201 Filed 12/01/20 Page 3 of 5 PagelD #: 4886

this violation to the Court’s attention sooner or why a less severe sanction than an adverse
inference is warranted.
4, With respect to other disputes in the PTO:

a. as to { 32, the Court adopts MSN’s position, adhering to its prior
statement (see D.I. 191) regarding disputes over non-appearance of witnesses

b. as to {¥ 35, 97-99, the disputes are moot (see D.I. 198)

Cc, as to J 41, the Court adopts both MSN’s proposal (time used to argue
objections to deposition designations will be charged to the party raising the objection) and
Bayer’s proposal (failure to comply with PTO’s procedures will result in waiver) and also
MODIFIES the parties’ proposal such that the letter and associated materials relating to
objections the Court must resolve shall be submitted no later than two calendar days before the
witness is to be called at trial

d. as to J 45, there is no need to provide the Court with hard copies of
deposition transcripts, but the parties shall provide an electronic version no later than the day a
witness is called to testify by deposition

e, as to § 57, Bayer’s proposal is rejected, and the parties will be permitted to
comment on a failure to introduce any exhibit

f. as to §] 59, 75, the Court adopts both MSN’s proposal (time used to argue
objections to exhibits/demonstratives will be charged to the party raising the objection) and
Bayer’s proposal (failure to comply with PTO’s procedures will result in waiver)

g. as to { 77, the Court adopts Bayer’s proposal, and the parties will have to
disclose to one another trial exhibits that form the basis of a demonstrative used in opening

statements

 
Case 1:18-cv-00073-LPS Document 201 Filed 12/01/20 Page 4 of 5 PagelD #: 4887

h. as to J 79, the Court adopts MSN’s proposal, and demonstratives to be
used in closing argument (which will be permitted) shall be exchanged using the same
procedures as for other demonstratives

i. as to | 89 and D.J. 198, setting out the parties’ proposals for post-trial
briefing, the Court will address the timing, length, and number of submissions at the conclusion
of the December trial

j. as to { 90, the Court adopts Bayer’s proposal, as closings wili be
permitted, provided a party has time remaining

5. The Court will determine the timing and length of any post-trial submissions at or
around the time of the conclusion of trial. (See PTO at 15-16)

6. Given the scope of the disputes to be tried, the Court’s methods of counting time,
the fact that this trial will be conducted entirely remotely, the parties’ requests (Bayer seeks 7.5
hours per side while MSN seeks 15 hours per side) (see PTO [fj 91-93), and the narrowing of
issues that has occurred since the Court indicated (see D.I. 172) it would provide each side a
maximum of 12.5 hours per side (as well as the Court’s greater familiarity with the scope of the
disputes and the proposed evidence, now having reviewed the PTO), the Court will allocate 10
hours per side for trial presentations. The Court deems this to be more than a sufficient amount
of time for each side to be fully and fairly heard at trial.

7. Trial will be held at some or all of the following times:

- Monday, December 14: no trial

- Tuesday, December 15: 9:00 a.m. to 5:30 p.m.

- Wednesday, December 16: 9:00 a.m. fo 5:30 p.m.

- Thursday, December 17: 9:00 a.m. to 3:30 p.m.

4

 

 

 

 
Case 1:18-cv-00073-LPS Document 201 Filed 12/01/20 Page 5 of 5 PagelD #: 4888

- Friday, December 18: 9:00 a.m. to 5:30 p.m.
- Wednesday, December 23: 9:00 a.m. to 1:00 p.m.
8. The parties shall be prepared to discuss the following issues at tomorrow’s pretrial
conference (“PTC”):

- the dispute as to whether “irrelevant and redundant material” will be omitted from
deposition testimony (for some or all witnesses) when played at trial (see PTO [{f
43, 100-01)

- MSN’s proposal to admit evidence through an attorney declaration (PTO { 64)

- their proposal to permit “[I]imited and reasonable supplementation of trial exhibit
lists” (PTO ¥ 53}

- MSN’s request for production of a memorandum of invention (D.1. 198 at 4-5)

- the disputes regarding materiality (PTO ff 102-03)

- the Court’s need for: (a) delivery to chambers, in advance of trial, of a single set
of binders containing, in numerical order, one copy of each exhibit any party
intends to introduce into evidence at trial; (b) electronic submission, prior to trial,
of the same exhibits described in (a) above; and (c) delivery to chambers, shortly
after the conclusion of trial, of a single set of binders containing, in numerical
order, one copy of any exhibit that was introduced into evidence or otherwise
used during trial that is net contained in the binders described in (a) above, and

electronic submission of the same (see also PTO { 63)

Lea (|_~

December 2, 2020 HONORABLE LEONARD P, STARK
Wilmington, Delaware UNITED STATES DISTRICT JUDGE

 

 

 
